Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the closest prior art of record is US 2018/0006526 (Sundrla). Sundrla teaches a device comprising: 3a memory, a processor, a transceiver and a display, wherein t4he processor is configured to: execute an application stored on the memory of the 5device (mobile phone 150 can run an “app” and inherently includes a memory, processor, a transceiver and a display - para 0020, see FIG. 1 below), 6the application being able to display a user interface in the display of the device (inherent on mobile phone 150 - para 0020, FIG. 1)8. Sundrla further discloses a measurement device 140 that measures generated electricity (para 0019), and a monetary device 145 (e.g., a debit card) to enable the feedback units corresponding to the generated electricity (para 0019). 

    PNG
    media_image1.png
    783
    1083
    media_image1.png
    Greyscale

Sundrla does not disclose: 14in response to receiving a first user command from the user interface, transmit a first signal through the transceiver to a generator, wherein the first signal is configured to increase a load of the generator; receive a second signal through the transceiver from the generator, wherein the second signal indicates a quantity of electricity produced by the generator over a period of time; display a metric in the user interface of the device, wherein the metric indicates a financial value determined based on the second signal; and transmit a third signal to a server, wherein the third signal is calculated based on the metric.
Sundrla merely discloses that the “app” or program code 155 on the mobile phone can be used to connect with a service 160 including a server 162 or other computer system executing program code 164 in order to enable enhancements and features, such as but not limited to promotions, interactions with other users (e.g., to connect in a social media setting) 
There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sundrla’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/Joshua Lee/Primary Examiner, Art Unit 3784